          Case 6:20-cv-00299-ADA Document 1 Filed 04/20/20 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


 KT IMAGING USA, LLC,

                                  Plaintiff                  Civil Action No.: 6:20-cv-299

                      -against-                                 Jury Trial Demanded

 ACER AMERICA CORPORATION and
 ACER INC.,

                                  Defendants


                        COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff KT Imaging USA, LLC (“KTI” or “Plaintiff”), by way of this Complaint against

Defendants Acer America Corporation and Acer Inc. (collectively “Acer” or “Defendants”),

alleges as follows:


                                               PARTIES

1.     Plaintiff KT Imaging USA, LLC is a limited liability company organized and existing

under the laws of the State of Texas, having its principal place of business at 106 E 6th Street, Suite

900, Austin, TX 78701.

2.     On information and belief, Defendant Acer Inc. is a corporation organized and under the

laws of Taiwan, with a principal place of business at 1F, 88, Sec. 1, Xintai 5th Rd., Xizhi, New

Taipei City 221, Taiwan. On information and belief, Acer, Inc. can be served through its resident

agent for service of process in Texas: Arthur Gentry, 5105 34th St., Lubbock, TX 79414.

3.     On information and belief, Defendant Acer America Corporation is a corporation

organized under the laws of California with a registered address at 333 W San Carlos St, Ste 1500,




                                                  1
           Case 6:20-cv-00299-ADA Document 1 Filed 04/20/20 Page 2 of 8




San Jose Ca 95110.


                                  JURISDICTION AND VENUE

4.      This is an action under the patent laws of the United States, 35 U.S.C. §§ 1, et seq., for

infringement by Acer of claims of U.S. Patent No. 8,004,602; and U.S. Patent No. 8,314,481

(collectively “the Patents-in-Suit”).

5.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a).

6.      Acer Inc. is subject to personal jurisdiction of this Court because, inter alia, on information

and belief, independently and/or via its agents, (i) Acer Inc. sells and offers for sale its products in

Texas, (ii) Acer Inc. sells and offers for sale its products by using distributors and sales

representatives located in Texas; and/or (iii) Acer Inc. places its products in the stream of

commerce with intent or knowledge that those products would end up in Texas. For example, Acer

Inc. sells its products including its chromebooks and tablets (directly or through agents) in Texas

and/or to residents of Texas.

7.      Acer America Corporation is subject to personal jurisdiction of this Court because, inter

alia, on information and belief, independently and/or via its agents, (i) Acer America Corporation

sells and offers for sale its products in Texas, (ii) Acer America Corporation sells and offers for

sale its products by using distributors and sales representatives located in Texas; and/or (iii) Acer

America Corporation places its products in the stream of commerce with intent or knowledge that

those products would end up in Texas. For example, Acer Inc. sells its products including its

chromebooks and tablets (directly or through agents) in Texas and/or to residents of Texas.

8.      Venue is proper in this district under 28 U.S.C. § 1391(c) because, inter alia, Acer Inc. is

a foreign entity.

9.      Venue is proper in this district under 35 U.S.C. § 1400(b) because Acer America



                                                   2
          Case 6:20-cv-00299-ADA Document 1 Filed 04/20/20 Page 3 of 8




Corporation operates a regular and established place of business, which includes at least a repair

and service facility within the Western District of Texas located at 1394 Eberhardt Rd, Temple,

Texas 76504 and commits acts of infringement in this judicial district.


                                        BACKGROUND

10.    On August 23, 2011, the United States Patent and Trademark Office duly and lawfully

issued U.S. Patent No. 8,004,602 (“the ’602 Patent”), entitled “Image Sensor Structure And

Integrated Lens Module Thereof.”

11.    On November 20, 2012, the United States Patent and Trademark Office duly and lawfully

issued U.S. Patent No. 8,314,481 (“the ’481 Patent”), entitled “Substrate Structure for an Image

Sensor Package and Method for Manufacturing the Same.”

12.    KTI is the assignee and owner of the right, title, and interest in and to the Patents-in-Suit,

including the right to assert all causes of action arising under said patents and the right to any

remedies for infringement of them.

13.    Acer has infringed and continues to infringe the Patents-in-Suit. For example, as set forth

below, Acer Chromebook 15.6 HD and Acer Iconia One 10 and all other products with

substantially similar imaging sensors, including the products identified in Attachment A

(“Accused Products”) infringe claims of the Patents-in-Suit.

                                            NOTICE

14.    By letter dated February 6, 2020, KTI notified Acer of the existence of the Patents-in-Suit,

and of infringement thereof by Acer. KTI’s letter identified exemplary infringing Acer products

and an exemplary infringed claim for each of these patents. KTI’s February 6, 2020 letter invited

Acer to hold a licensing discussion with KTI.

15.    Acer has had notice of the ’481 Patent at least as of the time of filing of this Complaint.



                                                 3
          Case 6:20-cv-00299-ADA Document 1 Filed 04/20/20 Page 4 of 8




              COUNT I: INFRINGEMENT OF THE ’602 PATENT BY ACER

16.    Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

17.    On information and belief, Acer has infringed the ’602 Patent pursuant to 35 U.S.C. §

271(a), literally or under the doctrine of equivalents, by making, using, offering to sell, selling in

the United States, or importing into the United States the Accused Products.

18.    For example, on information and belief, Acer has infringed and continues to infringe at

least claim 1 of the ’602 Patent by including an image sensor structure with an integrated lens

module in the Accused Products. See Ex. 1 (Iconia One 10 Rear Facing Image Sensor Module).

The image sensor structure in the Accused Products comprises a chip having a plurality of light-

sensing elements arranged on a light sensing area of a first surface of the chip, a plurality of first

conducting pads arranged around the light-sensing area and electrically connected to the light-

sensing elements, and at least one conducting channel passing through the chip and electrically

connected to the first conducting pads at one end as well as extending along with a second surface

of the chip. See Exs. 1, 2-4 (all Iconia One 10 Rear Facing Image Sensor Module). The image

sensor structure in the Accused Products comprises a lens module comprising a holder having a

through hole and a contact surface on a bottom of the holder, wherein the contact surface is

combined with the first surface, and at least one lens completely embedded inside the through hole

and integrated with the holder. See Exs. 1, 4.

19.    On information and belief, Acer has induced infringement of the ’602 Patent pursuant to

35 U.S.C. § 271(b), by actively and knowingly inducing, directing, causing, and encouraging

others, including, but not limited to, its partners, resellers, distributers, customers, and end users,

to make, use, sell, and/or offer to sell in the United States, and/or import into the United States,

the Accused Products by, among other things, providing the accused products and incorporated

image sensor technology, specifications, instructions, manuals, advertisements, marketing


                                                  4
             Case 6:20-cv-00299-ADA Document 1 Filed 04/20/20 Page 5 of 8




materials, and technical assistance relating to the installation, set up, use, operation, and

maintenance of said products.

20.     On information and belief, Acer has committed the foregoing infringing activities without

a license.

21.     On information and belief, Acer knew the ’602 Patent existed, knew of an exemplary

infringed claim of the ’602 Patent, and knew of exemplary infringing Acer products while

committing the foregoing infringing acts while committing the foregoing infringing acts, thereby

willfully, wantonly and deliberately infringing the ’602 Patent.

               COUNT II: INFRINGEMENT OF THE ’481 PATENT BY ACER

22.     Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

23.     On information and belief, Acer has infringed the ’481 Patent pursuant to 35 U.S.C. §

271(a), literally or under the doctrine of equivalents, by making, using, offering to sell, selling in

the United States, or importing into the United States the Accused Products.

24.     For example, on information and belief, Acer has infringed and continues to infringe at

least claim 1 of the ’481 Patent by including a substrate structure for an image sensor package in

each of the Accused Products. See Ex. 5 (Acer Chromebook 15.6 HD Front Facing Image Sensor

Module). See also Exs. 6-8. The substrate structure in the Accused Products comprises a bottom

base having an upper surface formed with a plurality of first electrodes, and a lower surface formed

with a plurality of second electrodes, wherein an insulation layer is coated between first electrodes

and in direct surface contact with the upper surface of the bottom base. See Ex. 5. The substrate

structure in the Accused Products comprises a frame layer arranged on and in direct surface contact

with the first electrodes and the insulation layer to form a cavity together with the bottom base,

wherein the insulation layer is interposed between the bottom base and the frame layer. See Ex.

5.


                                                  5
               Case 6:20-cv-00299-ADA Document 1 Filed 04/20/20 Page 6 of 8




25.       On information and belief, Acer has induced infringement of the ’481 Patent pursuant to

35 U.S.C. § 271(b), by actively and knowingly inducing, directing, causing, and encouraging

others, including, but not limited to, its partners, resellers, distributers, customers, and end users,

to make, use, sell, and/or offer to sell in the United States, and/or import into the United States,

the Accused Products by, among other things, providing the accused products and incorporated

image sensor technology, specifications, instructions, manuals, advertisements, marketing

materials, and technical assistance relating to the installation, set up, use, operation, and

maintenance of said products.

26.       On information and belief, Acer has committed the foregoing infringing activities without

a license.


                                      PRAYER FOR RELIEF

          WHEREFORE, KTI prays for judgment in its favor against the Acer for the following

relief:

          A.      Entry of judgment in favor of KTI against Acer on all counts;

          B.      Entry of judgment that Acer has infringed the Patent-in-Suit;

          C.      Entry of judgment that Acer’s infringement of the Patents-in-Suit has been willful;

          D.      An order permanently enjoining Acer from infringing the Patent-in-Suit;

          E.      Award of compensatory damages adequate to compensate KTI for Acer’s

infringement of the Patent-in-Suit, in no event less than a reasonable royalty trebled as provided

by 35 U.S.C. § 284;

          F.      Award of reasonable attorneys’ fees and expenses against Acer pursuant to 35

U.S.C. § 285;

          G.      KTI’s costs;



                                                   6
             Case 6:20-cv-00299-ADA Document 1 Filed 04/20/20 Page 7 of 8




        H.      Pre-judgment and post-judgment interest on KTI’s award; and

        I.      All such other and further relief as the Court deems just or equitable.


                                   DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Fed. R. Civ. Proc., Plaintiff hereby demands trial by jury in

this action of all claims so triable.


Dated: April 20, 2020                              Respectfully submitted,


                                                   /s/ Stafford Davis
                                                   Stafford Davis
                                                   State Bar No. 24054605
                                                   sdavis@stafforddavisfirm.com
                                                   Catherine Bartles
                                                   State Bar No. 24104849
                                                   cbartles@stafforddavisfirm.com
                                                   THE STAFFORD DAVIS FIRM, PC
                                                   815 South Broadway
                                                   Tyler, Texas 75702
                                                   Tel: (903) 593-7000
                                                   Fax: (903) 705-7369

                                                   Dmitry Kheyfits
                                                   (pro hac vice to be filed)
                                                   dkheyfits@kblit.com
                                                   KHEYFITS BELENKY LLP
                                                   4 Embarcadero Center, Suite 1400
                                                   San Francisco, CA 94111
                                                   Tel: 415-429-1739
                                                   Fax: 415-429-6347

                                                   Brandon G. Moore
                                                   KHEYFITS BELENKY LLP
                                                   7500 Rialto Boulevard, Bldg. 1
                                                   Suite 250
                                                   Austin, TX 78735
                                                   Tel: 737-228-1838
                                                   Fax: 737-228-1843




                                                  7
Case 6:20-cv-00299-ADA Document 1 Filed 04/20/20 Page 8 of 8




                              Andrey Belenky
                              abelenky@kblit.com
                              KHEYFITS BELENKY LLP
                              1140 Avenue of the Americas, 9th Floor
                              New York, NY 10036
                              Tel: 212-203-5399
                              Fax: 212-203-5399

                              Attorneys for Plaintiff
                              KT Imaging USA, LLC




                             8
